MORRISON, Judge.
The offense is driving while intoxicated; the punishment, three days in jail and a fine of $300.00.
No statement of facts accompanies the record on appeal. Appellant presents one formal bill of exception in which he complains of the action of the trial court in “permitting the result of a blood test to be introduced over the timely objection of the defendant, without proper predicate being laid by the State of Texas.” In the absence of a statement of facts, we are unable to pass upon the admission of testimony over the objection of appellant. Williams v. State, Tex.Cr.App., 378 S.W.2d 325, and Fletcher v. State, 162 Tex.Cr. R. 100, 282 S.W.2d 230.
Finding no reversible error, the judgment of the trial court is affirmed.